t c memo united_states tax_court delminda m cartier a k a delminda m costa petitioner v commissioner of internal revenue respondent docket no filed date delminda m cartier pro_se erika b cormier for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 and and a of dollar_figure 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is entitled to construction costs of dollar_figure claimed on schedule c profit or loss from business of her return whether petitioner is entitled to business_expense deductions of dollar_figure and whether income received by petitioner from her business is subject_to self-employment_tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in new hampshire during petitioner working as a customer service representative for lifeplus inc lifeplus a medical equipment company earned wages of dollar_figure and nonemployee compensation of dollar_figure additionally petitioner received interest_income from butler bank of dollar_figure during petitioner was also self-employed as a home builder and renovator doing business as d c construction on date as part of her ongoing business petitioner purchased lot on moreau street for development which later became moreau street goffstown nh moreau street the purchase_price for moreau street was dollar_figure 2petitioner concedes that she is liable for the addition_to_tax pursuant to sec_6651 and respondent concedes the additions to tax under sec_6651 and sec_6654 shortly after the purchase petitioner initiated construction on the lot on date petitioner sold moreau street including a home newly constructed thereon for dollar_figure consequently d c construction realized gross_receipts of dollar_figure petitioner’s husband daniel cartier mr cartier was also self-employed as a home builder and renovator mr cartier was extensively involved with petitioner’s ongoing construction business he assisted petitioner with the development and sale of moreau street on date petitioner filed her federal_income_tax return late petitioner’s filing_status was married_filing_separately on schedule c of her return petitioner stated that she used the cash_method_of_accounting for d c construction petitioner’s return reported the wages and nonemployee compensation she received from lifeplus as well as the interest_income from butler bank petitioner reported the dollar_figure she received from the sale of moreau street as gross_receipts to d c construction on schedule c of her return petitioner reported costs of dollar_figure on schedule c as well resulting in 3petitioner and mr cartier built two other houses on moreau street including the home in which they now live 4petitioner’s return was prepared by a third party the return preparer did not review receipts or other substantiation before preparing the return instead the return preparer used only figures that petitioner had provided on a worksheet gross_income to d c construction of dollar_figure petitioner also claimed dollar_figure in business_expense deductions on schedule c of her return resulting in a purported loss of dollar_figure on or about date mr cartier also filed his federal_income_tax return late notably his claimed costs and business_expense deductions mirrored those of petitioner respondent sent a notice_of_deficiency to petitioner for her taxable_year but respondent’s determination in the notice_of_deficiency was based on information gathered before receiving petitioner’s return because respondent received petitioner’s return only days before the notice_of_deficiency was mailed on the basis of the information provided on petitioner’s return respondent determined that the income from the sale of moreau street would be treated as ordinary_income to d c contruction respondent further determined that such income minus any substantiated business_expenses would be subject_to self- employment_tax 5at trial mr cartier testified that he did not have a bank account for his business and that he received business income only in the form of cash during the taxable_year 6the notice was sent date respondent had prepared a substitute for return for petitioner pursuant to sec_6020 because petitioner had not yet filed her return respondent had determined petitioner’s tax_liability under the assumption that petitioner’s filing_status was single and that the proceeds from the sale of moreau street would be characterized as short-term_capital_gain petitioner is entitled to construction costs of dollar_figure and a business_expense deduction of dollar_figure for insurance costs petitioner’s self-employment_income for her taxable_year was dollar_figure opinion i whether petitioner is entitled to costs claimed on schedule c of her return of dollar_figure costs directly related to the business of constructing a home must be capitalized and are not currently deductible expenses sec_263a 81_tc_619 revrul_86_149 1986_2_cb_67 costs so capitalized may then be recovered by the builder upon the sale of the home sec_1_263a-1 and income_tax regs taxpayers must show their entitlement to amounts claimed as costs see rule a and must keep sufficient records to substantiate those costs see sec_6001 briggs v commissioner tcmemo_2000_380 newman v commissioner tcmemo_2000_345 7the parties stipulated construction costs of dollar_figure and on the basis of evidence presented at trial respondent conceded on brief additional costs of dollar_figure 8petitioner does not claim the benefit of sec_7491 sec_7491 does not shift the burden_of_proof to respondent because petitioner failed to maintain records or comply with substantiation requirements see sec_7491 and b 116_tc_438 respondent has conceded as noted above certain costs for which there was adequate proof of payment and adequate proof that the expenditure was connected with moreau street at trial petitioner offered substantiation of her construction costs as follows dollar_figure paid_by anthony blanco mr blanco for a range oven shown on a receipt dated date dollar_figure paid_by mr blanco for a chandelier shown on a receipt dated date dollar_figure paid_by mr blanco for a dishwasher shown on a receipt dated date an undeterminable amount_paid by mr blanco for light fixtures bulbs fan accessories and doorbells shown on receipts dated october october and date dollar_figure to robert salyards carpet installer shown on a proposal dated date dollar_figure to mast road grain and building materials co mast road grain shown on an invoice dated date and dollar_figure to mast road grain shown on an invoice and a check dated date which was returned for insufficient funds after carefully reviewing the evidence we hold that petitioner has failed to prove that the foregoing amounts were in fact paid or that they were paid in connection with moreau street additionally petitioner offered substantiation of the following amounts she contends were paid in connection with moreau street dollar_figure to daniel sinotte co as shown on a check dated date a date before date the date petitioner purchased moreau street which was returned for insufficient funds dollar_figure paid to home depot as shown on receipts of dollar_figure dollar_figure and dollar_figure dated december december and date respectively dollar_figure paid to joseph m weichert llc land surveyor as shown on a check dated date a date before the date petitioner purchased moreau street dollar_figure paid to mast road grain as shown on a check dated date a date before the date petitioner purchased moreau street dollar_figure paid to mast road grain as shown on a check dated date dollar_figure paid to mast road grain as shown on an invoice from and check to mast road grain dated date and dollar_figure paid to spruce point construction as shown on a check dated date after carefully reviewing the evidence we hold that petitioner has failed to establish that the foregoing amounts were in fact paid in connection with moreau street at trial petitioner’s self-serving testimony lacked credibility and the documents she offered did not corroborate her contention that the expenses were incurred in connection with moreau street petitioner has failed to establish that she is entitled to any amounts for costs incurred in connection with moreau street in excess of the amounts respondent conceded consequently we hold that petitioner is not entitled to costs for taxable_year beyond the amounts respondent conceded ii whether petitioner is entitled to business_expense deductions of dollar_figure deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed rule a 503_us_79 kay v commissioner tcmemo_2002_197 affd 85_fedappx_362 5th cir sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if the expense is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 sec_262 in contrast precludes deduction of personal living or family_expenses sec_162 is tempered by the requirement that any amount claimed as a business_expense must be substantiated and taxpayers are required to maintain records sufficient to substantiate the expenses claimed sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs when a taxpayer adequately establishes that she paid_or_incurred a deductible expense but does not establish the precise amount the court may in some instances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of her own making 39_f2d_540 2d cir there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit the court to conclude that a deductible expense rather than a nondeductible personal_expense was incurred in at least the amount allowed 85_tc_731 furthermore business_expenses described in sec_274 are subject_to rules of substantiation that supersede the doctrine_of cohan kay v commissioner supra petitioner provided no credible_evidence of any business_expense paid_or_incurred during the taxable_year in issue in excess of the amounts conceded by respondentdollar_figure petitioner provided no estimate of business_expenses or other information sec_274 provides that no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property as defined in sec_280f 10petitioner attempted to supplement the record by attaching documents to her brief the record is closed petitioner may not supplement the record without an order from the court reopening the record the attachments therefore are not part of the record and will not be considered that would assist the court in determining her business_expenses for her taxable_year we therefore hold that petitioner is not entitled to any deduction for business_expenses for the taxable_year in issue beyond the amounts respondent conceded iii whether income received by petitioner from her business is subject_to self-employment_tax self-employment_income is subject_to self-employment_tax sec_1401 a taxpayer’s self-employment_income is equal to the gross_income derived from business less any business_expenses which the taxpayer substantiates sec_1402 and b sec_1_1402_a_-1 income_tax regs petitioner admitted on her return that her business d c construction had gross_receipts of dollar_figure for taxable_year that amount less substantiated costs is the gross_income derived from her business the gross_income derived from her business less any business_expenses that she is able to substantiate is subject_to self-employment_tax petitioner has failed to substantiate any costs or business_expenses beyond the amounts respondent conceded consequently we hold that petitioner is liable for self-employment_tax on dollar_figure of self-employment_income dollar_figure in gross_receipts less dollar_figure in costs and dollar_figure in insurance expense we have considered all of the contentions raised by the parties and to the extent they are not addressed in this opinion we conclude that they are irrelevant immaterial or unnecessary to reach to reflect the foregoing decision will be entered under rule
